AFFIRM; Opinion issued April 5, 2013




                                                                  In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas
                                                       No. 05-11-01712-CR

                                     SHELDON DAMON ROBERTS, Appellant

                                                                      V.

                                            THE STATE OF TEXAS, Appellee

                                On Appeal from the 283rd Judicial District Court
                                             Dallas County, Texas
                                     Trial Court Cause No. F04-73256-T

                                             MEMORANDUM OPINION
                            Before Chief Justice Wright and Justices Myers and Evans
                                        Opinion by Chief Justice Wright

           A jury convicted Sheldon Damon Roberts of capital murder, and the trial court assessed

punishment at life imprisonment. See TEX. PENAL CODE ANN. § 19.03(a)(7) (West Supp. 2012).

The Sixth District Court of Appeals 1 affirmed the conviction and sentence, but the Court of

Criminal Appeals reversed the judgment as to capital murder, affirmed the conviction for the

lesser-included offense of murder, and remanded to the trial court for assessment of punishment.

See Roberts v. State, No. 06-05-00165-CR, 2007 WL 1702771 (Tex. App.—Texarkana June 14,


1
  The appeal of the original conviction was transferred from this Court to the Sixth District Court of Appeals pursuant to a docket equalization
order.
2007), rev’d, 273 S.W.3d 322 (Tex. Crim. App. 2008). After a hearing on remand, the trial court

assessed punishment at life imprisonment. On appeal, appellant’s attorney filed a brief in which

she concludes the appeal is wholly frivolous and without merit.             The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE


Do Not Publish
TEX. R. APP. P. 47
111712F.U05




                                               -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

SHELDON DAMON ROBERTS,                             Appeal from the 283rd Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F04-73256-T).
No. 05-11-01712-CR       V.                        Opinion delivered by Chief Justice Wright,
                                                   Justices Myers and Evans participating.
THE STATE OF TEXAS, Appellee


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered April 5, 2013.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            -3-